Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-7-2007

Janciga v. Vora
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2484




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Janciga v. Vora" (2007). 2007 Decisions. Paper 114.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/114


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-26 (November 2007)                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     NO. 07-2484
                                     ___________


                         JOHNSTOWN POLICE COP JANCIGA

                                           vs.

                                CHANDAN S. VORA,
                                                   Appellant
                      ____________________________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                              (D.C. Civ. No. 07-cv-00080)
                     District Judge: Honorable Gustave Diamond
                     ____________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
     Or Possible Summary Action Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6.
                                 November 16, 2007
         BEFORE: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges
                            Filed : December 7, 2007

                                      _________

                                      OPINION
                                      _________

PER CURIAM.

             Chandan S. Vora appeals the order of the United States District Court for

the Western District of Pennsylvania dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B),


                                           1
her “notice of removal” of criminal citations issued by the Johnstown Police Department.

              In April 2007, Vora filed a “notice of removal” seeking to remove a City of

Johnstown traffic citation for not heeding traffic control signals, as well as two police

complaints charging her with violations of Pennsylvania law (theft, receiving stolen

property, disorderly conduct, scattering rubbish ( a repeat offense/misdemeanor)) and

various traffic/nuisance citations. She claimed that the City of Johnstown Police

Department, Officer Janciga, and other city officials had discriminated against her on

account of her religious and ethnic background by issuing baseless and unconstitutional

criminal citations.

              The District Court dismissed the petition as frivolous under 28 U.S.C. §

1915(e)(2)(B), holding that the “Notice of Removal” sought to attack state court

proceedings over which the District Court had no jurisdiction and otherwise failed to state

a claim. Vora filed a motion to vacate, which the District Court treated as a motion for

reconsideration and denied. This timely appeal followed.

              Vora has been granted leave to proceed in forma pauperis on appeal.

Because her appeal lacks arguable merit, we will dismiss it pursuant to §

1915(e)(2)(B)(I). See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

              After reviewing Vora’s District Court pleadings and notice of appeal, we

conclude that her “notice of removal” was correctly dismissed. Vora petitioned for

removal, presumably under the civil rights removal statute, 28 U.S.C. § 1443, alleging



                                              2
that the traffic citation and the criminal complaints are part of a larger conspiracy by all

city personnel to violate her civil rights. The civil rights removal statute applies only to

the removal of state court proceedings. Id.; see also 28 U.S.C. § 1447(a). Here, Vora was

ordered to appear in a proceeding before a district justice on a traffic citation and various

criminal violations. Even if we assume arguendo that the civil rights removal statute

applies to the traffic citation and the criminal complaints that Vora seeks to remove,

Vora’s rambling, generalized, and unsupported allegations do not meet the specific

criteria for § 1443 removal. See City of Greenwood v. Peacock, 384 U.S. 808, 827

(1966); Ronan v. Stone, 396 F.2d 502, 503 (1 st Cir. 1968). Similarly, Vora’s unsupported

allegations would not suffice to state a claim under § 1983, were the “notice of removal”

viewed as a complaint. We discern no abuse of discretion by the District Court in

denying Vora’s motion for reconsideration. We have no independent reason to believe

that the City of Johnstown will not afford Vora any process she is due.

              Having found no legal merit to this cause, we will dismiss the appeal

pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                              3